REINHARDT, Circuit Judge,
dissenting.
The central issue in Weiss’s appeal is whether the combination of an ambiguous Summary Plan Description (SPD) and a clear Plan Document creates a conflict or material difference. If so, the “SPD is controlling.” Atwood v. Newmont Gold Co., 45 F.3d 1317, 1321 (9th Cir.1995) (‘Where the SPD ... differs materially from the terms of the plan, the SPD is controlling.”); see also Banuelos v. Constr. Laborers’ Trust Funds for So. Cal., 382 F.3d 897, 903 (9th Cir.2004) (“Courts will generally bind ERISA defendants to the more employee-favorable of two conflicting documents-even if one is erroneous.”) (citing Bergt v. Ret. Plan for Pilots Employed by MarkAir, Inc., 293 F.3d 1139, 1145 (9th Cir.2002)).
I agree with the majority that the language in the SPD is ambiguous and that one of the two reasonable interpretations — indeed the more reasonable one— would permit Weiss to receive pension benefits as the surviving spouse of her deceased husband. I disagree, however, with the majority’s conclusion that, in this circuit, the SPD controls over the Plan Document only where there is an “irreconcilable conflict” between the plain meaning of the SPD and the plain meaning of the Plan Document. Instead, our recent cases strongly support the opposite conclusion— that to determine whether an SPD differs materially or conflicts with a Plan Document, we must first construe ambiguous SPD language in favor of the employee, and then consider whether the more favorable reading of the SPD is inconsistent with the Plan Document. If it is, the SPD controls.
In the same case that the majority cites for its erroneous conclusion, Bergt, we expressly adopted the Fifth Circuit’s reasoning that
[a]ny burden of uncertainty created by careless or inaccurate drafting of the summary must be placed on those who do the drafting, and who are most able to bear that burden, and not on the individual employee, who is powerless *558to affect the drafting of the summary or the policy and ill equipped to bear the financial hardship that might result from a misleading or confusing document. Accuracy is not a lot to ask.
293 F.3d at 1145 (emphasis added) (quoting Hansen v. Continental Ins. Co., 940 F.2d 971, 982 (5th Cir.1991) (concluding that an SPD which was “at least ambiguous” controlled over an unambiguous “master plan” and stating that “the ambiguity in the [SPD] must be resolved in favor of the employee and made binding on the drafter”)). In addition, we stated that “the law should provide as strong an incentive as possible for employers to write the SPDs so that they are consistent with the ERISA plan master documents, a relatively simple task.” Id. at 1145-46 (citing Hansen, 940 F.2d at 982; Barnes v. Indep. Auto. Dealers Ass’n of Cal. Health & Welfare Benefit Plan, 64 F.3d 1389, 1393 (9th Cir.1995) (“We must construe ambiguities in ‘an ERISA plan against the drafter.... ’ ”)). The rule adopted in Bergt plainly supports Weiss’s contention that where, as here, the SPD is ambiguous, imprecise, and misleading, the SPD must be construed in the employee’s favor and as so construed controls over a conflicting provision of the Plan Document.
I disagree with the majority’s contention that we cannot construe ambiguous SPD language in Weiss’s favor because the Plan Document gives the Administrator discretion to construe that Document. First, it appears from the record that the Administrator did not in fact construe or apply the ambiguous language of the SPD, but simply applied the plain language of the Plan Document. Because the Administrator did not use its discretion to construe the SPD, it is owed no deference for its post hoc interpretation of that instrument adopted in the course of litigation. Second, in failing to apply the more favorable, albeit ambiguous, language of the SPD, and instead applying the conflicting provisions of its Plan, the Administrator made an error of law, which constitutes an abuse of discretion. Third, when two ERISA plan documents differ, and one favors the employee, this court does not defer to the administrator’s interpretation of the documents, but applies the version that favors the employee. See Banuelos, 382 F.3d at 900-01, 904-05; Bergt, 293 F.3d at 1143-45; Atwood, 45 F.3d at 1321; Carver v. Westinghouse Hanford Co., 951 F.2d 1083, 1087 (9th Cir.1991). Finally, if the SPD “varie[s] from the formal plan,” a disclaimer in the SPD stating that the terms of the Plan Document control is ineffective and cannot cure a defect in the SPD. Carver, 951 F.2d at 1087.
Because the ambiguous SPD language, when construed in Weiss’s favor, conflicts with the Plan Document, I would hold that the SPD controls and that Weiss is entitled to benefits. Accordingly, I respectfully dissent.